                                                         Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 1 of 33 Page ID #:281



                                                                          1   PIERCE O’DONNELL (SBN 081298)
                                                                              PODonnell@GreenbergGlusker.com
                                                                          2   TIMOTHY J. TOOHEY (SBN 140117)
                                                                              TToohey@GreenbergGlusker.com
                                                                          3   PAUL BLECHNER (SBN159514)
                                                                              PBlechner@GreenbergGlusker.com
                                                                          4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                              MACHTINGER LLP
                                                                          5   1900 Avenue of the Stars, 21st Floor
                                                                              Los Angeles, California 90067-4590
                                                                          6   Telephone: 310.553.3610
                                                                              Fax: 310.553.0687
                                                                          7
                                                                              Attorneys for Plaintiff
                                                                          8   MICHAEL TERPIN
                                                                          9
                                                                                                            UNITED STATES DISTRICT COURT
                                                                         10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         11
                                                                                                                    WESTERN DIVISION
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12
       & MACHTINGER LLP




                                                                         13
                                                                              MICHAEL TERPIN,                               Case No. 2:18-cv-06975-ODW-KS
                                                                         14
                                                                                                      Plaintiff,            EXHIBIT TO PLAINTIFF’S
                                                                         15                                                 OPPOSITION TO THE MOTION
                                                                              v.                                            TO DISMISS OF DEFENDANT
                                                                         16                                                 AT&T MOBILITY, LLC
                                                                              AT&T MOBILITY, LLC; and DOES
                                                                         17   1-25,                                         [Fed. R. Civ. Proc. 12(b)(6)]
                                                                         18                           Defendants.           Assigned to:
                                                                                                                            Honorable Otis D. Wright II
                                                                         19
                                                                                                                            Hearing: December 3, 2018
                                                                         20                                                 Time: 1:30 p.m.
                                                                                                                            Dept./Place: 350 West 1st Street, 5th
                                                                         21                                                            Floor, Courtroom 5D, Los
                                                                                                                                       Angeles, CA 90012
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                   EXHIBIT TO OPPOSITION TO MOTION TO
                                                                              83764-00002/3097113.1
                                                                                                                                                              DISMISS
                                                         Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 2 of 33 Page ID #:282



                                                                          1         EXHIBIT TO PLAINTIFF’S OPPOSITION TO THE MOTION TO
                                                                                DISMISS THE COMPLAINT OF DEFENDANT AT&T MOBILITY, LLC
                                                                          2
                                                                          3            For the convenience of the Court, attached as Exhibit A hereto is In the
                                                                          4   Matter of Cox Communications, Inc., 30 FCC Rcd. (2015).
                                                                          5
                                                                              DATED: September 5, 2018                GREENBERG GLUSKER FIELDS
                                                                          6                                           CLAMAN & MACHTINGER LLP
                                                                          7
                                                                          8                                           By: /s/ Pierce O’Donnell
                                                                                                                         PIERCE O’DONNELL (SBN 081298)
                                                                          9                                              Attorneys for Plaintiff MICHAEL
                                                                                                                         TERPIN
                                                                         10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12
       & MACHTINGER LLP




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                   EXHIBIT TO OPPOSITION TO MOTION TO
                                                                              83764-00002/3097113.1                       1
                                                                                                                                                              DISMISS
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 3 of 33 Page ID #:283




                                                        EXHIBIT A - PAGE 2
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 4 of 33 Page ID #:284




                                                        EXHIBIT A - PAGE 3
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 5 of 33 Page ID #:285




                                                        EXHIBIT A - PAGE 4
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 6 of 33 Page ID #:286




                                                        EXHIBIT A - PAGE 5
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 7 of 33 Page ID #:287




                                                        EXHIBIT A - PAGE 6
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 8 of 33 Page ID #:288




                                                        EXHIBIT A - PAGE 7
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 9 of 33 Page ID #:289




                                                        EXHIBIT A - PAGE 8
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 10 of 33 Page ID #:290




                                                         EXHIBIT A - PAGE 9
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 11 of 33 Page ID #:291




                                                       EXHIBIT A - PAGE 10
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 12 of 33 Page ID #:292




                                                       EXHIBIT A - PAGE 11
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 13 of 33 Page ID #:293




                                                       EXHIBIT A - PAGE 12
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 14 of 33 Page ID #:294




                                                       EXHIBIT A - PAGE 13
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 15 of 33 Page ID #:295




                                                       EXHIBIT A - PAGE 14
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 16 of 33 Page ID #:296




                                                       EXHIBIT A - PAGE 15
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 17 of 33 Page ID #:297




                                                       EXHIBIT A - PAGE 16
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 18 of 33 Page ID #:298




                                                       EXHIBIT A - PAGE 17
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 19 of 33 Page ID #:299




                                                       EXHIBIT A - PAGE 18
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 20 of 33 Page ID #:300




                                                       EXHIBIT A - PAGE 19
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 21 of 33 Page ID #:301




                                                       EXHIBIT A - PAGE 20
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 22 of 33 Page ID #:302




                                                       EXHIBIT A - PAGE 21
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 23 of 33 Page ID #:303




                                                       EXHIBIT A - PAGE 22
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 24 of 33 Page ID #:304




                                                       EXHIBIT A - PAGE 23
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 25 of 33 Page ID #:305




                                                       EXHIBIT A - PAGE 24
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 26 of 33 Page ID #:306




                                                       EXHIBIT A - PAGE 25
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 27 of 33 Page ID #:307




                                                       EXHIBIT A - PAGE 26
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 28 of 33 Page ID #:308




                                                       EXHIBIT A - PAGE 27
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 29 of 33 Page ID #:309




                                                       EXHIBIT A - PAGE 28
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 30 of 33 Page ID #:310




                                                       EXHIBIT A - PAGE 29
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 31 of 33 Page ID #:311




                                                       EXHIBIT A - PAGE 30
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 32 of 33 Page ID #:312




                                                       EXHIBIT A - PAGE 31
Case 2:18-cv-06975-ODW-KS Document 19-1 Filed 11/05/18 Page 33 of 33 Page ID #:313




                                                       EXHIBIT A - PAGE 32
